Citation Nr: 1225406	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-50 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for diffuse epidural fibrosis, L4-5, as a result of laminectomy, with recurrence, reherniation, or persistent L4-5 disc right posterolaterally, and degenerative findings, L4-5 and L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with hiatal hernia with history of ulcers and erosions (also claimed as peptic ulcer disease) associated with diffuse epidural fibrosis, L4-5, as a result of laminectomy, with recurrence, reherniation, or persistent L4-5 disc right posterolaterally, and degenerative findings, L4-5 and L5-S1, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for pancreatitis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at an RO hearing in March 2010. 

In his December 2009 substantive appeal, the Veteran requested a Board hearing, which was scheduled in April 2012.  However, in a statement that same month, the Veteran cancelled his hearing request.

The issue of entitlement to an increased evaluation for bipolar disorder was also on appeal.  The RO issued a statement of the case in July 2010.  However, the Veteran failed to submit a substantive appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration of this issue.  See 38 C.F.R. § 20.204

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Virtual VA paperless claims processing system reveals that additional VA treatment records pertinent to the present appeal were associated with the Veteran's record in November 2011, but have not been considered by the RO.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these issues must be returned to the RO for review of the additional medical evidence.   

Moreover, these VA treatment records also showed that the Veteran received continuous treatment for his service-connected low back disability at Cabell Huntington Regional Pain Management Center (Cabell) as authorized by VA.  However, the most recent treatment records from Cabell in the claims file are date from March 2010.  Given that the Veteran has continued to receive treatment, the RO should take appropriate steps to obtain additional treatment records from Cabell from March 2010 to the present.  
  
With respect to the issue of entitlement to an increased rating for GERD, the Veteran was afforded a VA examination in November 2009.  At the examination, he reported vomiting less than weekly, occasional dysphagia, esophageal distress less than weekly, weekly heartburn or pyrosis, and regurgitation less than weekly.  However, at the March 2010 RO hearing, the Veteran reported that his acid reflux had increased in severity.  He reported daily regurgitation as well as consistent pain in his chest, left arm and shoulder.  Moreover, in October 2010, the Veteran had a colonoscopy performed at the VA, which showed lymphocytic colitis, early inflammatory bowel disease or infectious process.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, in light of the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current extent of the Veteran's service-connected GERD with hiatal hernia with history of ulcers and erosions (also claimed as peptic ulcer disease). 
  
The Veteran is also seeking service connection for chronic pancreatitis.  Essentially, he claims that this disability is secondary to his service-connected low back and GERD disabilities.  By way of background, the record shows that the Veteran was admitted to a private hospital for abdominal pain in September 1998.  The diagnosis was acute and chronic pancreatitis.  Again, the Veteran was admitted again in October 1999 for abdominal pain and a history of chronic recurrent pancreatitis was noted.  More recently, in December 2006, the Veteran was admitted to a private hospital with a diagnosis of pancreatitis.  Subsequently, that same month, the Veteran filed his current claim for service connection.  A follow up January 2007 VA treatment record showed an impression of chronic pancreatitis.  However, at the November 2009 VA examination, the examiner determined that the pancreas was stable with no subjective or objective evidence of pancreatitis.  It was also noted that a previous CAT of abdomen showed no evidence of pancreatitis.  Thus, the examiner did not offer an etiological opinion.  Nevertheless, the Board observes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Moreover, examinations should be conducted during an active stage of any disease that is subject to active and inactive stages, such as in the instant case.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  

In this case, it does not appear that the November 2009 VA examination was conducted during an active stage of the Veteran's pancreatitis.  Accordingly, given the previous treatment records showing chronic pancreatitis, the Board finds that this issue must be returned for another examination to adequately address whether the Veteran has a chronic disability secondary to his service-connected disabilities.    


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to obtain all treatment records from Cabell Huntington Regional Pain Management Center from March 2010 to the present.  

2.  The RO should schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected gastroesophageal reflux disease (GERD) with hiatal hernia with history of ulcers and erosions (also claimed as peptic ulcer disease).  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should specifically comment whether the Veteran's GERD with hiatal hernia results in substernal arm or shoulder pain, productive of considerable impairment of health.   

The examiner should also address the findings from the October 2010 VA colonoscopy and offer an opinion as to whether these disabilities are associated with his service-connected GERD.  

3.  The RO should schedule the Veteran for an appropriate VA examination to determine whether he has chronic pancreatitis, and if so, offer an etiological opinion.  As the disability involved appears to be subject to active and inactive stages, the VA examination must be scheduled during an active stage of the disease, to the extent possible.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All medically necessary tests should be performed.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

	a)  Whether the Veteran has chronic pancreatitis.  In making this determination, the examiner should specifically address the prior treatment records showing chronic pancreatitis.  If so, the examiner should also respond to the following questions with respect to this disability:  

     b)  If chronic pancreatitis is found, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that chronic pancreatitis is directly related to service.

     c)  If chronic pancreatitis is found, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that chronic pancreatitis is  proximately due to, or caused by, the Veteran's service-connected low back and GERD with hiatal hernia disabilities.

     d)  If chronic pancreatitis is found, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that chronic pancreatitis has been aggravated by the Veteran's service-connected low back and GERD with hiatal hernia disabilities?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided. 
 
4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

5.  Thereafter, the RO should review the evidence of record, to specifically include all evidence associated with the Veteran's claims file and Virtual VA record since the most recent supplemental statement of the case issued in January 2011, and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


